UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                                  Airman NICOLAS L. GARCIA
                                     United States Air Force

                                              ACM S32227

                                           05 February 2015

         Sentence adjudged 14 January 2014 by SPCM convened at Eielson Air
         Force Base, Alaska. Military Judge: Todd McDowell (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 5 months,
         forfeiture of $500.00 pay per month for 4 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Johnathan D. Legg.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                            MITCHELL, WEBER, and CONTOVEROS
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court